Citation Nr: 0421386	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  93-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to a separate compensable rating for residuals of 
a humeral head fracture of the right shoulder.  



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1981 to September 1991.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a March 1992 
decision of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  (The claims file has 
since been transferred to the Huntington RO).  In August 
1993, the veteran appeared for a Travel Board hearing before 
the undersigned at the Cleveland RO, and in April 1997 he 
appeared for a personal hearing before a hearing officer at 
the Cleveland RO.  This claim was previously before the Board 
in August 1995, November 1999, and June 2003, and on each 
occasion it was remanded for further development.  The case 
is now before the Board for further appellate review.  

When the Board considered the case in November 1999, the 
veteran was also appealing the denial of service connection 
for further right shoulder pathology (dislocation with 
calcific tendonitis).  The Board granted service connection 
for such pathology, and remanded to the RO for initial 
consideration the matter of the rating for the expanded 
service connected right shoulder disability.  Implementing 
that grant, the RO assigned a separate 20 percent rating for 
the newly service connected pathology of recurrent 
dislocation with calcific tendonitis and continued the 
noncompensable rating for residuals of a humeral head 
fracture.  The veteran has not filed a notice of disagreement 
with the rating for recurrent dislocation and calcific 
tendonitis (and that pathology is not for consideration in 
this appeal).  The issue has been characterized accordingly.


FINDING OF FACT

The residuals of a humeral head fracture of the right 
shoulder are manifested by subjective complaints of activity 
related pain, with associated numbness and loss of sensation; 
there is no current fracture or other bony abnormality and 
right shoulder impairment objectively shown is encompassed in 
the separate 20 percent rating for recurrent dislocation and 
calcific tendonitis of the shoulder.  

CONCLUSION OF LAW

A separate compensable rating is not warranted for residuals 
of a humeral head fracture of the right shoulder.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claim has been 
considered on the merits.  The veteran was provided VCAA 
notice in October 2003 correspondence from the RO, and in a 
supplemental statement of the case (SSOC) in January 2004.  
Although he was provided VCAA notice subsequent to the RO 
determination appealed (incidentally, notice would not have 
been possible prior to enactment of the VCAA), he is not 
prejudiced by any notice timing defect.  He was notified (in 
the March 1992 decision, in a September 1992 statement of the 
case (SOC), and in numerous SSOCs) of everything required, 
and has had ample opportunity to respond/supplement the 
record.  The claim was reviewed de novo subsequent to the 
notice.  

Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed.  He was advised by 
October 2003 correspondence and the January 2004 SSOC that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The October 2003 correspondence and the January 
2004 SSOC advised him of what the evidence must show to 
establish entitlement to the benefit sought, and what 
information or evidence VA needed from him.  Everything 
submitted to date has been accepted for the record and 
considered.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his claim, he was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, given the current posture of 
the claim, this was equivalent to advising him to submit 
everything pertinent.  

Although the January 2004 SSOC asked the veteran to respond 
with any new evidence in support of his claim within 30 days, 
he was further notified that evidence submitted within a year 
would be considered.  In fact, everything submitted to date 
has been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in remands dated in August 1995, November 1999, 
and June 2003.  The development has been completed for the 
most part, and the additional evidence obtained has been 
considered by the RO.  In a January 2003 request for 
development, the Board asked the veteran to provide 
information regarding pertinent medical records, and sought 
to arrange for him to be examined by VA.  He did not respond 
to the Board's request for information, and the 
correspondence containing the Board's request was returned to 
the Board undelivered.  Accordingly, the Board issued the 
June 2003 remand, which directed, among other things, that 
due to the veteran's previous nonreporting and/or 
nonresponse, the RO should ask the veteran to provide 
information regarding pertinent medical records, and 
ascertain his willingness to report for VA examination.  The 
record indicates that the RO completed the directives of the 
June 2003 remand, and reflects that the veteran failed to 
respond to the RO's request for information.  There is no 
indication that any correspondence from the RO to the veteran 
was returned as undeliverable.  Thus, the Board finds that a 
remand for further development of the evidence is not 
indicated, as it would constitute an exercise in futility in 
light of the procedural record outlined above.  

The "duty to assist" the veteran in the development of 
facts pertinent to his claim is not a "one-way street."  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran 
must also be prepared to meet his obligations by cooperating 
with VA's efforts to provide an adequate medical examination 
and submitting to the Secretary all medical evidence 
supporting a claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In a case such as this, where additional development 
is required, a veteran may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence.  Wood, 1 Vet. App. at 193.  Obviously, 
further attempts to develop pertinent evidence in this case 
are not indicated if a veteran does not respond to requests 
for his required cooperation.  

A de novo review of the evidence by a Decision Review Officer 
has been performed (see January 2004 SSOC).  The veteran was 
examined (to the extent possible) during the course of the 
appeal.  Evidentiary development is complete to the extent 
possible under the circumstances; VA's duties to notify and 
assist are met.  

Background

Service medical records reveal that the veteran sustained a 
dislocated right shoulder in September 1989.  He reported to 
service examiners that he reset the right shoulder himself, 
and he complained of severe right shoulder pain.  
Contemporaneous clinical records are negative for diagnosis 
of right shoulder dislocation, but reports indicate that a 
small humeral head chip fracture was identified.  A June 1990 
clinical record shows that the veteran was again seen for a 
right shoulder dislocation.  The service medical records are 
negative for any treatment or diagnosis related to the 
veteran's right shoulder after June 1990.  Service connection 
for humeral head fracture of the right shoulder was granted 
in March 1992, and a noncompensable rating was assigned.  

Postservice evidence included voluminous VA outpatient 
records documenting treatment the veteran received for 
numerous medical problems.  VA outpatient records dated from 
April to October 1992 are negative for any complaints or 
diagnosis of a right shoulder disorder, to include 
dislocations and/or residuals of a humeral head fracture.  

At the August 1993 hearing, the veteran complained of 
numbness and loss of sensation in the right arm.  He reported 
that the right shoulder had limited motion in that he could 
raise the arm no higher than shoulder level.  He reported 
weaker muscle tone in the right arm, and that the right arm 
was considerably weaker than the left.  

On VA examination in July 1995, the veteran reported a 
history of recurrent right shoulder dislocations, and 
complained of present right shoulder dislocations with 
associated pain and stiffness.  Examination revealed no 
swelling, deformity, subluxation, lateral instability, or 
atrophy.  Range of motion of the right shoulder was to 160 
degrees on flexion, and abduction was to 160 degrees.  
Internal and external rotation were to 90 degrees each.  The 
diagnosis was recurrent right humeral subluxation by history.  

On VA examination in March 1996, the veteran told the 
examiner that he sustained a right shoulder injury in service 
when the wind blew a door closed so that it struck his right 
shoulder, fracturing the right humeral head and dislocating 
the shoulder.  Reportedly, the right shoulder again 
dislocated approximately 3 months later, when the veteran 
reduced it himself.  He stated that his right shoulder 
dislocated "several times" during service.  He reported 
that the right shoulder dislocates approximately once or 
twice yearly, and he usually reduces it himself.  Examination 
revealed that the right shoulder appeared normal and 
exhibited no wasting.  Range of motion was to 120 degrees on 
flexion and to 120 degrees on abduction.  Internal rotation 
was to 90 degrees and external rotation was to 70 degrees.  
X-rays revealed a normal right shoulder, except for a trace 
of calcium in the subdeltoid bursa.  The diagnosis was 
recurrent right shoulder dislocation by history.  The 
examiner noted that the right shoulder condition could be 
corrected by surgery, and that the veteran did not currently 
need treatment.  In a June 1996 letter the physician who 
performed the March 1996 examination reported that X-rays 
showed no evidence of any chip fracture, and there was no 
evidence that a right shoulder chip fracture was causing a 
current problem.  Some soft tissue calcification was noted, 
which was of minimal significance.  

On August 1996 VA examination, the veteran complained of 
continuing right shoulder pain and stiffness.  Examination 
revealed no swelling or deformity of the right shoulder, and 
no subluxation, instability, nonunion, loose motion, or 
malunion.  Range of motion of the right shoulder was to 180 
degrees on flexion and to 180 degrees on abduction.  Internal 
and external rotation were each to 90 degrees.  The examiner 
noted that the veteran exhibited no significant pain on any 
of the right shoulder motions.  The diagnosis, in pertinent 
part, was history of fracture of the right humeral head, and 
dislocation of the right shoulder with essentially 
unremarkable examination.  

VA outpatient records dated from April to September 1996 are 
negative for any complaints or clinical findings related to 
the veteran's right shoulder disorder.

At the April 1997 hearing, the veteran reported that his 
right shoulder dislocated approximately three days before the 
hearing, when he was helping a friend install vinyl siding on 
a home.  He did not seek medical attention for the 
dislocation.  The veteran stated that he can reduce right 
shoulder dislocations himself by pulling his right arm up 
with his left hand, whereupon the right shoulder pops back 
into place.  When asked what problems he was having with any 
residuals of a right humeral fracture, the veteran responded 
only that his right shoulder "keeps coming out of the 
socket."  

The veteran was awarded Social Security disability benefits 
based on disabilities including severe affective disorder, an 
anxiety disorder, and multiple abdominal surgeries with 
continuing abdominal pain.  The decision contains no 
reference to the veteran's right shoulder disorders.  On May 
1998 examination for Social Security purposes, the veteran 
reported that his right shoulder dislocates three to five 
times yearly.  On examination, palpation of the right 
shoulder revealed no redness, warmth, tenderness, or 
swelling.  Range of motion of the right shoulder was to 90 
degrees (active) and 100 degrees (passive) on flexion, and to 
90 degrees (active) and 10 degrees (passive) on abduction.  
Internal and external rotation were to 90 degrees each.  
There was no evidence of muscle atrophy or wasting.  The 
diagnosis, in pertinent part, was chronic subluxation of the 
right shoulder.

Additional VA outpatient records dated through February 1998 
are negative for any complaints or clinical findings related 
to the veteran's right shoulder disorder.
By a November 1999 decision, the Board, in pertinent part, 
granted service connection for right shoulder dislocation, 
finding that the evidence showed that the veteran had a 
current right shoulder dislocation disorder which initially 
manifested in service.  In light of the award of service 
connection for chronic right shoulder dislocation, the Board 
remanded the case for the RO to provide an initial rating for 
the expanded service-connected right shoulder disability 
(with development including a contemporaneous VA 
examination).  

On VA examination in December 1999, the veteran reported that 
his right shoulder dislocated easily.  He most recently 
sustained a dislocation six months prior to the examination, 
when it dislocated as he picked up a bale of hay.  He reduced 
the shoulder himself.  Examination of the shoulder revealed 
tenderness over the lateral deltoid tendon.  Range of motion 
of the right shoulder was to 60 degrees on flexion and to 80 
degrees on abduction.  External rotation was to 60 degrees 
and internal rotation was to 60 degrees.  The examiner 
reported that X-rays taken in conjunction with the 
examination, when compared to X-rays taken in 1998, showed an 
opacity near the head of the humerus that had increased in 
size since 1998.  In the December 1999 X-ray examination 
report, the radiologist opined that the opacity definitely 
represented calcific tendonitis, and not a bone chip.  The 
diagnosis was chronic recurrent dislocation of the right 
shoulder, and calcific tendonitis of the right shoulder.  

By a September 2002 decision, the RO implemented the Board's 
award of service connection for chronic right shoulder 
dislocation (with calcific tendonitis), and assigned a 20 
percent rating effective March 29, 1993, the date VA received 
the veteran's original claim.  In a separate September 2002 
determination, the RO continued the noncompensable rating for 
residuals of a humeral head fracture of the right shoulder, 
holding that the right shoulder pathology shown on December 
1999 VA examination was adequately compensated by the 20 
percent evaluation for the service-connected right shoulder 
dislocation.  The RO noted that to separately evaluate the 
residuals of a humeral head fracture of the right shoulder 
would violate the principle of avoiding "pyramiding" as set 
forth in 38 C.F.R. § 4.14.  



Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2003).  In this case, the appeal is from a 
decision on an original compensation claim, and the veteran 
has failed to respond to the Board and RO attempts to obtain 
and/or develop evidence pertinent to his claim (precluding 
further attempt at development).  Hence, the Board has no 
alternative but to base this decision on the evidence of 
record.  Id.

The U.S. Court of Appeals for Veterans Claims has held that a 
veteran may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence is not entirely clear as to 
whether the veteran is right or left-handed, his right 
shoulder will be considered under ratings for the major 
extremity.  Here, the residuals of a humeral head fracture of 
the right shoulder (along with the service-connected right 
shoulder dislocation) have been evaluated separately under 
38 C.F.R. § 4.71a, Codes 5200-5203, which provide rating 
criteria for disabilities involving the shoulders and arms.  

Under 38 C.F.R. § 4.71a, Code 5201, a 20 percent rating is 
warranted where there is limitation of motion of either the 
major or minor arm at shoulder level.  Limitation of motion 
of the major arm to midway between the side and shoulder 
level warrants a 30 percent evaluation; and motion of the 
major arm limited to 25 degrees from the side warrants a 40 
percent rating.  

38 C.F.R. § 4.71a, Code 5202, provides for evaluation of 
shoulder and arm disability based on impairment of the 
humerus, such as loss of head of the humerus; nonunion, 
fibrous union, or malunion of the humerus; or recurrent 
dislocation at the scapulohumeral joint.  Under Code 5202, 
malunion of the humerus with moderate deformity warrants a 20 
percent rating for the major side, and a 30 percent rating is 
warranted where there is malunion with marked deformity.  
Where infrequent episodes of dislocation of the 
scapulohumeral joint on the major side are shown, with 
guarding of movement only at shoulder level, a rating of 20 
percent is assigned.  Frequent episodes of dislocation and 
guarding of all arm movements on the major side warrants a 30 
percent rating.  Fibrous union of the humerus on the major 
side warrants a 50 percent rating; nonunion of the humerus 
(false flail joint) warrants a 60 percent rating; and loss of 
the head of the humerus (flail shoulder) on the major side 
warrants an 80 percent evaluation.  

38 C.F.R. § 4.71a, Code 5200, provides for evaluation of 
ankylosis of the scapula and humerus.  However, as there is 
no ankylosis of the scapula or humerus, Code 5200 does not 
apply.  Similarly, 38 C.F.R. § 4.71a, Code 5203 (for 
impairment of the clavicle or scapula) is not applicable, as 
the record is negative for a diagnosis of any pathology set 
forth under Code 5203.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. §  4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10.  When the requirements for a compensable 
rating of a diagnostic code are not shown, a zero percent 
rating is assigned.  38 C.F.R. § 4.31.

The veteran's statements describing the symptoms of his 
service-connected right shoulder disability are deemed 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record and in conjunction with 
the pertinent rating criteria.  

At the outset, it is noteworthy that the signs and symptoms 
of the veteran's service-connected residuals of a humeral 
head fracture of the right shoulder have remained essentially 
unchanged throughout the appeal period.  Hence, "staged 
ratings" are not for consideration.  

The clinical evidence demonstrates that a separate 
compensable rating for residuals of a humeral head fracture 
of the right shoulder is not warranted.  As noted, recurrent 
dislocations and calcific tendonitis are separately rated 20 
percent.  That rating has not been placed in dispute.  Thus 
the matter of hand turns on the question of whether there are 
symptoms of right shoulder disability separate and distinct 
from the dislocations (and loss of motion due to tendonitis) 
that are compensably disabling.  (Dislocations and limitation 
of right arm motion may not be compensated twice, as that 
would violate the regulatory prohibition against pyramiding.  
See 38 C.F.R. § 4.14)  No such separate symptoms have been 
shown during the appeal period.  

Although the medical evidence reflects subjective complaints 
of right shoulder pain, and the veteran has reported general 
limitations and interference in activities of daily living, 
there is no objective evidence that during the appellate 
period, right shoulder pain additionally limited flexion, 
abduction, or rotation of the right shoulder to a significant 
degree.  Pain was not noted on VA examinations in July 1995, 
March and August 1996, and December 1999.  VA examination 
reports and other pertinent medical evidence do not show 
heat, redness, swelling, effusion, or objective weakness.  
There is simply no evidentiary basis for the assignment of a 
separate compensable rating for residuals of a right humeral 
head fracture.  The preponderance of the evidence is against 
this claim, and it must be denied.


ORDER

A compensable rating for residuals of a humeral head fracture 
of the right shoulder is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



